RYAN, Circuit Judge,
concurring in part and dissenting in part.
Although I agree in large part with the majority opinion, I am constrained to register my respectful disagreement with that part of the opinion upholding the judgment against Richard Frey. I therefore "write separately.
In concluding that there was sufficient evidence that Frey was deliberately indifferent to Hicks’s serious medical needs, the majority opinion relies, appropriately to be sure, on Hays v. Jefferson County, 668 F.2d 869 (6th Cir.), cert. denied, 459 U.S. 833, 103 S.Ct. 75, 74 L.Ed.2d 73 (1982), in which this court held that in order for liability to lie in this type of case, a plaintiff must show that a prison official “either encouraged the specific incident of misconduct or in some other way directly participated in it. At a minimum a plaintiff must show that the official ... implicitly authorized, approved, or knowingly acquiesced in the unconstitutional con-duct____” Id. at 874 (emphasis added). The majority opinion nonetheless postulates, despite acknowledging that “[t]he case with respect to Frey is much closer because he had little direct, personal contact with Hicks,” op. at 1457, that a jury could.have concluded Frey was required to act and inquire into Hicks’s condition in order to avoid a constitutional violation. I, however, find no basis in existing law for imposing this type of affirmative obligation on a prison official. It resonates, in fact, of the type of negligence standard which courts are prohibited from imposing.
Hicks produced no evidence that Frey was aware of the violations Hicks asserts were occurring. The only evidence of knowledge that the majority opinion identifies is one statement by Frey that Hicks’s condition and complaints “were daily topics of conversation.” This statement certainly raises suspicions about the nature and extent of Frey’s knowledge about Hicks’s condition.1 However, it requires a considerable leap to conclude that the complaints to which Frey referred were complaints concerning acts or omissions amounting to unconstitutional conduct. Thus, even considering this statement, I do not think, that Hicks met his burden. The law, in my view, requires, at the very least, that a plaintiff produce, for example, the testimony of even one guard that Frey was informed of Hicks’s problems, or evidence that Hicks had complained to Frey, or any evidence at all tending to show that Frey had specific knowledge of constitutional violations.
This Hicks entirely failed to do. I therefore must respectfully dissent only from that portion of the majority opinion in which it affirms the judgment with regard to Frey.